DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, and 8 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on July 20, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on July 20, 2022 in response to the final rejection mailed on January 20, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2-4, 6, and 8 dependent therefrom) is indefinite in the recitation of “about 100 oC or less”. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited phrase “about 100 oC or less”. It is suggested that applicant clarify the meaning of the phrase at issue. See MPEP 2173.05(b).I. The applicant may consider an amendment to claim 1 to delete the term “about”. 
Claim 8 is confusing in the recitation of “wherein the organic substance is extracted by purification from the liquid component in the extraction step” because claim 1 already recites the extraction step of “extracting the organic substance from the liquid component by thermal distillation at a temperature of about 100 oC or less”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “wherein the organic substance is extracted by purification from the liquid component in the extraction step”, and the claim also recites “extracting the organic substance from the liquid component by thermal distillation at a temperature of about 100 oC or less”, which is the narrower statement of the range/limitation. It is suggested that the applicant clarify the meaning of claim 8.  

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2016-029921 A; cited on the IDS filed on September 15, 2020; hereafter “Ishii”) in view of Shirota et al. (US 2016/0198737 A1; cited on Form PTO-892 mailed on July 15, 2021) is withdrawn in view of the applicant’s amendment to claim 1 to limit the microorganisms to comprising a Clostridium microorganism and to limit the extraction step to thermal distillation at a temperature of about 100 oC or less”. In view of the applicant’s instant amendment to claim 1, the unexpected result is commensurate in scope with the claimed invention. 

Examiner Comment
In the interest of substantially improving claim form, it is suggested that the applicant amend the claims according to the proposed examiner’s amendment filed on August 4, 2022.  

Conclusion
Status of the claims:
Claims 1-6 and 8 are pending.
Claims 1-6 and 8 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656